Citation Nr: 0117095	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 40 for 
herniated nucleus pulposus and spondylosis of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel





INTRODUCTION

The veteran served on active duty for training from June 1983 
to September 1983, and from September 1988 to July 1989.  The 
veteran had other periods of inactive duty for training, to 
include March 6, 1994.  The veteran served on active duty 
from July 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted the veteran's claim of 
entitlement to service connection for herniated nucleus 
pulposus and spondylosis of the cervical spine, evaluated at 
40 percent disabling.  The veteran disagrees with the level 
of evaluation granted.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, inter alia, eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duties to notify 
and assist a claimant in developing the facts necessary to 
substantiate the claim.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The veteran and her representative contend that an initial 
evaluation in excess of 40 percent is warranted for the 
veteran's herniated nucleus pulposus and spondylosis of the 
cervical spine.

The Board notes that the veteran indicated, in her 
substantive appeal dated September 2000 and a statement 
received October 2000, that she had undergone an 
electromyograph (EMG) on August 8, 2000, at the VA Medical 
Center in Syracuse, New York, and that she wanted the results 
of that test submitted as evidence.  A thorough review of the 
claims folder finds no such records submitted.

Further, the veteran also noted in those two forms that she 
was undergoing physical therapy at SECO physical therapy 
services in Ilion, New York, and that she also felt that 
these records should be associated with the claims file, in 
furtherance of her case.  These records are not currently in 
the veteran's claims folder.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the report of the 
veteran's EMG must be associated with the claims file before 
this claim is adjudicated.  Further, any other available 
treatment records not already associated with the claims 
folder, to include any records from SECO physical therapy 
services in Ilion, New York, or any other VA or private 
facility, should also be obtained.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.  As this case involves the 
veteran's dissatisfaction with the initial rating, the RO, 
upon remand, should give consideration to the concept of  
"staged ratings".

Upon REMAND, the RO should consider whether any further 
development is required for this claim under the new law.

As such, this case is REMANDED for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for her service-connected cervical 
spine disability since service.  After 
securing the necessary release(s), the 
RO should obtain any records not 
already in the veteran's claims 
folder, to include any records from 
SECO physical therapy in Ilion, New 
York.  The RO should also obtain any 
relevant medical records of the 
veteran from any VA facility that are 
not already of record, to specifically 
include any additional records from 
the Syracuse, New York VA Medical 
Center not already of record, 
including the report of an August 2000 
EMG.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and she so 
notified. The veteran is also free to 
submit any pertinent medical or other 
records in her possession, and should 
be provided the opportunity to do so. 

2. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, to include a 
further VA examination if warranted, 
the RO should again consider this 
claim on the basis of all pertinent 
medical evidence of record and legal 
authority.  Consideration should be 
given to, among other things, the 
concept of staged ratings, per 
Fenderson.  The RO should provide 
clear reasons and bases for its 
determinations, addressing all 
concerns noted in this REMAND. 

5. If this claim remains denied, the 
veteran and her representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded the applicable time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

